Civilian pay; laches. — Plaintiff, a former employee of the Department of Agriculture, sues to recover back pay on the ground that his dismissal from Government service was illegal. The case came before the court on the parties’ cross motions for summary judgment, defendant contending that plaintiff’s suit filed more than five years after his dismissal, was barred under the doctrine of laches. Plaintiff urged that he did not delay unduly in bringing suit and that he was carrying on a correspondence with the Civil Service Commission in relation to his case during the time in question. Upon consideration of the motions, together with oral argument and the briefs of counsel, the court concluded that the claim was barred under the doctrine of laches and on February 14,1964, it was ordered that the petition be dismissed. Cert. denied, 379 U.S. 817.